DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert G. Graham on March 16, 2022.

The following claims have been amended as follows:

1.	(Currently Amended) A method, comprising:	sending a first signal set to a terminal device, a number of the first signal set being one or more than one, and the first signal set comprising a synchronization signal; 	receiving a request signal from the terminal device, the request signal requesting a second signal which carries at least one of cell reselection information, a neighboring cell list, notification information of an earthquake and tsunami warning (ETWS), or notification information of a common alert (CMAS), wherein a sequence length for the request signal [[being]] is the same as a sequence length for a random access signal, and the request signal [[being]] is associated with the first signal set; and	sending the second signal to the terminal device.

3.	(Original) The method according to claim 1, wherein a resource carrying the request signal is associated with the first signal set.
4.	(Original) The method according to claim 3, wherein the resource carrying the request signal being associated with the first signal set includes at least one of:	a time resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set;	a frequency resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set; or	a space resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set.
5.	(Original) The method according to claim 1, wherein a reference signal received power (RSRP) of the synchronization signal in the first signal set exceeds a preset threshold.
6.	(Original) The method according to claim 1, wherein the sequence length of the request signal is 139.
7.	(Original) The method according to claim 1, wherein a sequence 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 for the request signal satisfies: 
    PNG
    media_image2.png
    40
    228
    media_image2.png
    Greyscale
, and wherein n is a sequence element index, u is a root sequence index, 
    PNG
    media_image3.png
    24
    29
    media_image3.png
    Greyscale
 is a length of the sequence.
8.	(Previously presented) The method according to claim 1, further comprising receiving the random access signal from the terminal device.
9.	(Currently Amended) An apparatus, comprising:	one or more processors;wherein a sequence length for the request signal [[being]] is the same as a sequence length for a random access signal, and the request signal [[being]] is associated with the first signal set; and	sending the second signal to the terminal device.
10.	(Original) The apparatus according to claim 9, wherein the first signal set further comprises a broadcast signal.
11.	(Original) The apparatus according to claim 9, wherein a resource carrying the request signal is associated with the first signal set.
12.	(Original) The apparatus according to claim 11, wherein the resource carrying the request signal being associated with the first signal set includes at least one of:	a time resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set;	a frequency resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set; or	a space resource carrying the request signal being associated with at least one of a time resource, a frequency resource, or a code resource of the first signal set.
13.	(Original) The apparatus according to claim 9, wherein a reference signal received power (RSRP) of the synchronization signal in the first signal set exceeds a preset threshold.

15.	(Original) The apparatus according to claim 9, wherein a sequence 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 for the request signal satisfies: 
    PNG
    media_image2.png
    40
    228
    media_image2.png
    Greyscale
, and wherein n is a sequence element index, u is a root sequence index, 
    PNG
    media_image3.png
    24
    29
    media_image3.png
    Greyscale
 is a length of the sequence.
16.	(Previously presented) The apparatus according to claim 9, wherein the program further includes instructions for: receiving the random access signal from the terminal device.
17.	(Currently Amended) A non-transitory computer readable medium, wherein the non-transitory computer readable medium stores instructions that are executable by a computer, and wherein the instructions comprise instructions for:	sending a first signal set to a terminal device, a number of the first signal set being one or more than one, and the first signal set comprising a synchronization signal; 	receiving a request signal from the terminal device, the request signal requesting a second signal which carries at least one of cell reselection information, a neighboring cell list, notification information of an earthquake and tsunami warning (ETWS), or notification information of a common alert (CMAS), wherein a sequence length for the request signal [[being]] is the same as a sequence length for a random access signal, and the request signal [[being]] is associated with the first signal set; and	sending the second signal to the terminal device.
18.	(Original) The non-transitory computer readable medium according to claim 17, wherein the first signal set further comprises a broadcast signal.
19.	(Original) The non-transitory computer readable medium according to claim 17, wherein a resource carrying the request signal is associated with the first signal set.

21.	(Original) The non-transitory computer readable medium according to claim 17, wherein a reference signal received power (RSRP) of the synchronization signal in the first signal set exceeds a preset threshold.
22.	(Original) The non-transitory computer readable medium according to claim 17, wherein the sequence length of the request signal is 139.
23.	(Original) The non-transitory computer readable medium according to claim 17, wherein a sequence 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 for the request signal satisfies: 
    PNG
    media_image2.png
    40
    228
    media_image2.png
    Greyscale
, and wherein n is a sequence element index, u is a root sequence index, 
    PNG
    media_image3.png
    24
    29
    media_image3.png
    Greyscale
 is a length of the sequence.
24.	(Previously presented) The non-transitory computer readable medium according to claim 17, wherein the instructions further includes instructions for receiving the random access signal from the terminal device.
25.	(Currently Amended) A system, comprising:	a terminal device; andwherein a sequence length for the request signal [[being]] is the same as a sequence length for a random access signal, and the request signal [[being]] is associated with the first signal set; 	wherein the network device is configured to send the second signal to the terminal device; and	wherein the terminal device is configured to receive the second signal from the network device.
26.	(Original) The system according to claim 25, wherein the first signal set further comprises a broadcast signal.
27.	(Original) The system according to claim 25, wherein a resource carrying the request signal is associated with the first signal set.
28.	(Original) The system according to claim 25, wherein a reference signal received power (RSRP) of the synchronization signal in the first signal set exceeds a preset threshold.
29.	(Original) The system according to claim 25, wherein the sequence length of the request signal is 139.

    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 for the request signal satisfies: 
    PNG
    media_image2.png
    40
    228
    media_image2.png
    Greyscale
, and wherein n is a sequence element index, u is a root sequence index, 
    PNG
    media_image3.png
    24
    29
    media_image3.png
    Greyscale
 is a length of the sequence.
31.	(Previously presented) The method according to claim 1, wherein a code resource for the request signal is different from a code resource for the random access signal.
32.	(Previously presented) The apparatus according to claim 9, wherein a code resource for the request signal is different from a code resource for the random access signal.
33.	(Previously presented) The non-transitory computer readable medium according to claim 17, wherein a code resource for the request signal is different from a code resource for the random access signal.
34.	(Previously presented) The system according to claim 25, wherein a code resource for the request signal is different from a code resource for the random access signal.


                                                      Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-34 (renumbering as 1-34 respectively) are allowed.

The closest prior art fail to reasonably anticipate or render obvious “receiving a request signal from the terminal device, the request signal requesting a second signal which carries at least one of cell reselection information, a neighboring cell list, notification information of an earthquake and tsunami warning (ETWS), or notification information of a common alert (CMAS), wherein a sequence length for the request signal  is the same as a sequence length for a random access signal, and the request signal  is associated with the first signal set; and sending the second signal to the terminal device” in combination with other elements as specified in claims 1, 9, 17 and 25.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473